Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 was filed before the mailing date of the Notice of Allowance on 11/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The formal drawings filed on 9/25/2020 have been approved by the examiner.

EXAMINER’S AMENDMENT
4. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
SPECIFICATION:
	The title has been changed to “ A SENSING COMPONENT ENCAPSULATED BY AN ENCAPSULATION LAYER WITH A ROUGHNESS SURFCE HAVING A HOLLOW REGION ”

Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowance subject
matter: the prior art of record does not teach or suggest the except the
semiconductor die being in a hollow region of the encapsulant.  A top width of the
hollow region being greater than a width of the semiconductor die.  A patterned dielectric layer disposed on the encapsulant and exposing the sensing
component of the semiconductor die.  A first dummy conductive pattern disposed on the patterned dielectric layer and connected to the dummy TIV through an alignment opening of the patterned dielectric layer in claims 1 and 8.
 	Roughening a top surface of the encapsulant by removing the sacrificial film to reveal the sensing component of the semiconductor die.  Forming a first patterned dielectric layer with a first alignment opening on the top surface of the encapsulant.  A TIV under alignment by the first alignment opening of the first patterned dielectric layer which accessibly exposes the dummy TIV in claim 15.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone
number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.











AC/November 7, 2021 					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897